Name: Commission Regulation (EEC) No 2090/83 of 25 July 1983 amending for the third time Regulation (EEC) No 546/83 laying down provisions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 and altering the reduction in the quantities of table wine covered by declarations and contracts concluded
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 83 Official Journal of the European Communities No L 203/33 COMMISSION REGULATION (EEC) No 2090/83 of 25 July 1983 amending for the third time Regulation (EEC) No 546/83 laying down provisions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 and altering the reduction in the quantities of table wine covered by declarations and contracts concluded mined in accordance with Regulation (EEC) No 1001 /83 ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (6) of Regulation (EEC) No 546/83, '4,3 million hectolitres' is replaced by '5 million hecto ­ litres'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 15 (9) thereof, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (3), and in particular Article 2 thereof, Whereas the market situation indicates that the volume of wine for distillation fixed by Commission Regulation (EEC) No 546/83 (4), as last amended by Regulation (EEC) No 2038/83 (*), has proved insuffi ­ cient to ensure the rationalization of the market in spite of the increase provided for in Commission Regulation (EEC) No 1001 /83 (6) ; whereas it is neces ­ sary, therefore, to increase that volume to the maximum limit of five million hectolitres provided for in Article 15 (3) of Regulation (EEC) No 337/79 ; Whereas, however, information forwarded by the Member States indicated that the total quantity of table wine covered by contracts and declarations for delivery to the intervention agencies exceeds by approximately 11 % the maximum quantity which may be distilled ; whereas, in these circumstances, the mechanism for reducing those quantities provided for in Article 2 (6) of Regulation (EEC) No 546/83 should be allowed to continue to apply and the percentage reduction applicable to each contract and declaration originally provided for should be reduced to 11 % ; whereas, in order to simplify the management of the measure, account should be taken , when calculating the margins, of producers who have already delivered for distillation the total quantity of table wine deter ­ Article 2 1 . The quantity of table wine to be delivered for distillation provided for in Regulation (EEC) No 546/83 shall , in the case of each producer, be equiva ­ lent to the quantity of table wine covered by the deli ­ very contract referred to in Article 2 ( 1 ) or 15 ( 1 ) of that Regulation, or in the declaration referred to in Article 4 ( 1 ) thereof, less 11 % . 2. The margins provided for in the second subpara ­ graph of Article 12 ( 1 ) of Regulation (EEC) No 546/83 shall be calculated :  in the case of a margin of 10 % less, in relation to the quantity of wine covered by the contract or declaration following a reduction of 23 %,  in the case of a margin of 5 % more, in relation to the quantity of wine covered by the contract or declaration following a reduction of 11 % . Article 3 Article 2 of Regulation (EEC) No 1001 /83 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 OJ No L 163, 22. 6 . 1983, p. 48 . (3) OJ No L 227, 3 . 8 . 1982, p . 1 . 0 OJ No L 64, 10 . 3 . 1983 , p . 12. (*) OJ No L 200, 23 . 7. 1983, p . 21 . Ã 6) OJ No L 112, 28 . 4. 1983 , p . 16 . No L 203/34 Official Journal of the European Communities 27. 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission